DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed on June 29, 2020.  Claims 1-19 are presently pending and are presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Chinese Patent Application No. CN201910586829, filed on July 1, 2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 26, 2020, November 23, 2020 and August 16, 2021 are in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(2 as being anticipated by U.S. Patent Publication No. 2020/0207412, to Al Assad et al. (hereinafter Assad).

As per claim 1, and similarly with respect to claims 7, 13 and 14, Assad discloses a method for testing dynamic parameter of vehicle, comprising: obtaining a control parameter for an autonomous vehicle (e.g. see Abstract, wherein a steering angle calibration system for an autonomous vehicle; the Office notes that autonomous vehicles have numerous control parameters, such as steering, for operating the autonomous vehicle along a route); controlling the vehicle to travel under a given environment according to the control parameter (e.g. the Office notes that autonomous vehicles travel along a route (i.e. a given environment) wherein steering control is utilized), detecting and recording traveling data of the vehicle (e.g. see paragraph 0004, wherein steering angle measurements are taken); and determining a dynamic parameter of the vehicle according to the traveling data (e.g. see paragraph 0005, wherein a steering angle offset is estimated and used to operate the vehicle).  

As per claim 2, and similarly with respect to claims 8 and 15, Assad discloses the features of claims 1, 7 and 14, respectively, and further discloses after the determining a dynamic parameter of the vehicle according to the traveling data, the method further comprises: calibrating a vehicle dynamic model of the vehicle according to the dynamic parameter (e.g. see paragraph 0016, wherein the steering is calibrated).

As per claim 3, and similarly with respect to claims 9 and 16, Assad discloses the features of claims 1, 7 and 14, respectively, and further discloses wherein the control parameter comprises at least one of the following types of parameters: dynamic control parameter, direction control parameter, and brake control parameter (e.g. the Office notes that a steering parameter of an autonomous vehicle is a control parameter).

As per claim 4, and similarly with respect to claims 10 and 17, Assad discloses the features of claims 3, 9 and 16, respectively, and further discloses wherein the obtaining a control parameter for an autonomous vehicle comprises: selecting parameter values of at least two types of parameters from preset dynamic control parameter, preset direction control parameter, and preset brake control parameter as the control parameter for the vehicle (e.g. the Office notes that an autonomous vehicle utilizes many control parameters including steering and braking).

As per claim 5, and similarly with respect to claims 11 and 18, Assad discloses the features of claims 1, 7 and 14, respectively, and further discloses wherein the traveling data comprises at least one of the following: driving speed of the vehicle, steering wheel angle of the vehicle, location information of the vehicle, temperature data of the vehicle, and tire data of the vehicle (e.g. see paragraph 0018 wherein a steering angle sensor is used).

As per claim 6, and similarly with respect to claims 12 and 19, Assad discloses the features of claims 5, 11 and 18, respectively, and further discloses wherein the detecting traveling data of the vehicle comprises: receiving data transmitted from different types of sensors that are set on the vehicle to obtain the traveling data (e.g. see paragraph 0018 wherein a steering angle sensor is used; also see Figs. 5 and 8, wherein Lidar is used).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669